         Case 3:17-cv-00010-VAB Document 93 Filed 06/26/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


GORSS MOTELS, INC., a Connecticut                   )
corporation, individually and as the                )
representative of a class of similarly-             )
situated persons,                                   )
                                                    )
                      Plaintiff,                    )       Civil Action No. 3:17-cv-00010
                                                    )
               v.                                   )       CLASS ACTION
                                                    )
LANDS’ END, INC., a Wisconsin                       )
corporation, and JOHN DOES 1-5,                     )
                                                    )
                      Defendants.                   )

             LANDS’ END, INC.’S MOTION FOR SUMMARY JUDGMENT

       Lands’ End, Inc. (“Lands’ End”) moves for summary judgment with regard to all claims

of Gorss Motels, Inc. (“Gorss”). In support of this Motion, Lands’ End relies on its

accompanying Memorandum of Law and Statement of Undisputed Material Facts as well as the

Declarations of Adam R. Doherty, Suzanne Fenimore, Andrew Gattuso, Christine Steup and

Tracy Ripa filed herewith.

       As a franchisee of Wyndham Hotel Group (“Wyndham”), Gorss agreed to participate in a

program by which Wyndham provided information about “Approved Suppliers” that offered

goods and services meeting Wyndham standards. As part of this “Approved Supplier Program,”

over the course of many years, Wyndham (through a subsidiary) sent many faxes to Gorss,

including three that referenced clothing offered by Lands’ End, Inc. (“Lands’ End”). Gorss

asserts that those three faxes violate the Telephone Consumer Protection Act of 1991 (“TCPA”),

as amended by the Junk Fax Protection Act of 2005, 47 U.S.C. § 227, et seq. and the Connecticut

Junk Fax Statute, Conn. Gen. Stat. § 52-570c.
          Case 3:17-cv-00010-VAB Document 93 Filed 06/26/19 Page 2 of 5



       However, the statutes invoked by Gorss do not apply to solicited faxes or to welcoming

recipients, such as Gorss. Thus, the claims fail as a matter of law for several reasons.

       First, the faxes were solicited. Throughout its time as a Wyndham franchisee, Gorss

repeatedly provided its fax number to Wyndham and gave Wyndham permission to send the

faxes at issue in this case (not to mention the faxes at issue in the other twenty-plus class actions

Gorss has filed). Indeed, in one of Gorss’s other class actions against a different Wyndham

Approved Supplier, the court already held that Gorss’s TCPA claim fails as a matter of law

because it consented to receive faxes from Wyndham Approved Suppliers. Gorss Motels, Inc. v.

Safemark Sys., L.P. No. 16-1638 (M.D. Fla. Nov. 15, 2018), appeal pending, 18-15232 (11th

Cir.) (“Gorss [Motels] agreed that it could be contacted by [Wyndham] affiliates in regard to

purchasing items for its hotels.”). And in other TCPA cases such as this, where a plaintiff

provides its fax information to one entity with the expectation that it will be provided to and used

by the defendant, courts have not hesitated to find express permission. See e.g., Travel 100 Grp.

Inc. v. Mediterranean Shipping Co., 383 Ill. App. 3d 149, 158-59 (1st Dist. 2008) (third party had

permission to send fax advertisements where plaintiff’s fax number was provided to an industry

network of which it was a member, even though it was not provided to the industry supplier who

actually sent the fax). Since the faxes at issue were solicited, the TCPA does not prohibit them

and, as explained by the D.C. Circuit in Bais Yaakov of Spring Valley v. FCC, 852 F.3d 1078

(D.C. Cir. 2017), they need not include any opt-out language at all.

       Second, even if the faxes were not solicited, Gorss lacks standing to pursue TCPA claims

against Lands’ End. Article III standing requires a causal relationship between alleged TCPA

violations and alleged TCPA damages – loss of paper, toner, ink and time. But in this case,

Gorss’s president (and owner, manager and decision-maker) admits that it had no intention to opt




                                                  2
          Case 3:17-cv-00010-VAB Document 93 Filed 06/26/19 Page 3 of 5



out of the Wyndham fax program. The evidence also establishes as a matter of law that Gorss

lacks prudential standing because it falls outside the zone of interest of the TCPA’s protections.

The TCPA was never intended to protect a professional plaintiff who could have stopped

receiving the faxes, but instead chose to collect faxes for years for the express purpose of

manufacturing lawsuits against Approved Suppliers.

        Third, if for some reason any part of Gorss’s TCPA claim survives, this Court should at

the very least grant summary judgment on Gorss’s claim for treble damages, which are only

available where the sender of a fax “willfully or knowingly” violates the TCPA. There can be no

dispute that Wyndham had final authority to approve the faxes and provided to Lands’ End the

disclaimer and opt-out language. And of course, it was Wyndham, (through a subsidiary and its

vendors) that sent the faxes, not Lands’ End. Moreover, Lands’ End participated in the fax

program based on Wyndham’s advice that it was an effective means of communicating with its

franchisees, which agreed to receive the faxes. Based on this record, any claim for treble

damages fails as a matter of law.

        Finally, Lands’ End cannot be held liable under the Connecticut Junk Fax Act for all the

same reasons that it cannot be liable under the TCPA and for the additional reason that Lands’

End did not actually send the faxes (unlike the TCPA, the Connecticut Junk Fax Act does not

provide for liability against the person or entity whose goods or services are referenced in a fax

sent by a third party).

        WHEREFORE, Lands’ End respectfully requests that this Court grant this Motion and

enter judgment in its favor on all of Gorss’s claims.




                                                 3
Case 3:17-cv-00010-VAB Document 93 Filed 06/26/19 Page 4 of 5



                                  Respectfully submitted,


                                  /s/ Christopher L. Jefford

                                  Christopher L. Jefford
                                  Bonner Kiernan Trebach & Crociata, LLP
                                  100 Peral Street, 14th Floor
                                  Hartford, CT 06103
                                  800-840-5087
                                  (fax) (860) 249-8800
                                  Federal I.D. No.: 26975
                                  cjefford@bonnerkiernan.com

                                  Daniel P. Tighe (pro hac vice)
                                  dpt@dcglaw.com
                                  Donnelly, Conroy & Gellhaar, LLP
                                  260 Franklin Street, Suite 1600
                                  Boston, MA 02110
                                  T: 617-720-2880
                                  F: 617-720-3554

                                  Adam R. Doherty (pro hac vice)
                                  adoherty@princelobel.com
                                  Prince Lobel Tye LLP
                                  One International Place, Suite 3700
                                  Boston, MA 02110
                                  T: 617-456-8000
                                  F: 617-456-8100

                                  Counsel for Defendant Lands’ End, Inc.




                              4
          Case 3:17-cv-00010-VAB Document 93 Filed 06/26/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

            I, Christopher L. Jefford, hereby certify that on June 26, 2019 a true copy of the
above document was filed electronically and served by e-mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by e-mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s
CM/ECF System.



                                                      /s/ Christopher L. Jefford___
                                                      Christopher L. Jefford




                                                  5
